           Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 1 of 13



     WILLIAM G. MONTGOMERY
1
     MARICOPA COUNTY ATTORNEY
2
     By:     Ann Thompson Uglietta (013696)                  William W. Pearson (012845)
3            Maxine S. Mak (031158)                          PEARSON LAW GROUP LLC
             Deputy County Attorneys                         3509 East Shea Blvd.,
4
                                                             Phoenix, Arizona 85028
5            CIVIL SERVICES DIVISION                         Tel. (602) 237-5405
             Security Center Building                        Fax (602) 759-7310
6            222 North Central Avenue, Suite 1100            wink@pearsonlg.com
             Phoenix, Arizona 85004
7            MCAO Firm No. 00032000
             Telephone (602) 506-8541
8
             Fax (602) 506-8567
9
             uglietta@mcao.maricopa.gov
             makm@mcao.maricopa.gov
10           ca-civilmailbox@mcao.maricopa.gov
11           Attorneys for Defendant Maricopa County
12
                                 UNITED STATES DISTRICT COURT
13
                                   FOR THE DISTRICT OF ARIZONA
14

15
      Gallagher & Kennedy, PA.                           Case No. CV-16-04447-PHX-DAE-BGM
16
                    Plaintiff,
17
      v.                                                 JOINT REPORT
18
      City of Phoenix, et al.,
19
                     Defendants.
20

21

22           Pursuant to the Court’s Order dated April 1, 2019 [Dkt. 360], and in
23
     accordance with Federal Rule of Civil Procedure 26(f), Plaintiff Gallagher & Kennedy,
24
     P.A. (“G&K”) and Defendants City of Phoenix (“City”), Maricopa County (“County”), and
25

26   Prudential Overall Supply (“Prudential”) (collectively, the “Defendants”) respectfully submit the

27   following report on their Rule 26(f) meeting and proposed Discovery and Case Management
28
     Plan.



                                                     1
          Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 2 of 13



     A.    Rule 26(f) Meeting and List of Parties
1

2          The parties certify that they participated in the Rule 26(f) meeting through their respective
3
     counsel as follows:
4
           Plaintiff G&K:                     Michael K. Kennedy and Mark Dangerfield
5

6
           Defendant City:                    Barry G. Stratford

7          Defendant County:                  William W. Pearson
8
           Defendant Prudential:              John L. Condrey and Kira N. Barrett
9
     B.    Brief Statement of Case
10

11         On December 16, 2016 G&K filed its complaint for the recovery of response costs from

12   Defendants under the Comprehensive Environmental Response, Compensation and Liability Act
13
     of 1980, as amended, 42 U.S.C. §§9601, et seq. (“CERCLA”) that G&K allegedly incurred
14
     responding to the release or threatened release of hazardous substances from facilities owned or
15

16   operated by Defendants that have impacted the groundwater and water supply wells operated by
17   the Roosevelt Irrigation District (“RID”). G&K also seeks recovery for Quasi Contract, Unjust
18
     Enrichment and Restitution. For purposes of this initial action, G&K is seeking recovery of
19
     $6,741,144.18 of these incurred costs as set forth in Complaint, Exhibit B. G&K claims
20

21   Defendants are jointly and severally liable for response costs incurred by G&K. G&K also
22
     seeks a declaration of Defendants’ liability pursuant to 113(g)(2) of CERCLA, 42 U.S.C. §
23
     9613(g)(2) to recover future response costs.
24

25
           Defendants deny all of G&K’s claims on multiple grounds including, but not limited to,

26   G&K lacks standing to recover response costs, G&K cannot recover costs incurred by other
27
     entities, G&K did not satisfy CERCLA’s predicate requirements for cost recovery including NCP
28
     compliance, G&K’s costs were not necessary or reasonable, G&K cannot establish a plausible


                                                     2
          Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 3 of 13



     migration pathway for Defendants’ alleged releases to allegedly impact RID’s wells, and joint and
1

2    several liability is inappropriate because G&K’s claims are divisible or capable of reasonable
3
     appointment.
4
     C.     Jurisdictional Basis and Venue of the Case
5

6
            The Court has jurisdiction pursuant to: 28 U.S.C. § 1331

7    (federal question), 28 U.S.C. § 2201(a) (declaratory judgment), and 42 U.S.C. § 9613(b)
8
     (Section 113(b) of CERCLA). Venue lies in the Phoenix Division of the United States Court
9
     for the District of Arizona 28 U.S.C. § 1391(b)(2) and 42 U.S.C. §§ 9607(a) and
10

11   9613(b).

12   D.     Service of Parties
13
            All named Defendants have been served.
14
     E.     Additional Parties or Pleadings
15

16          Defendants’ Position - Because of the potential liability of other parties, including those
17   previously named and dismissed without prejudice, Defendants may file third party claims without
18
     leave of court to be answered by the third-party defendant within twenty (20) days of being served
19
     the third party complaint.
20

21          Defendants’ Comments – Pursuant to a Motion filed by Defendants [Dkt. 353] reserving
22
     their rights to file third-party claims and requesting the Court address third-party claims in the
23
     Court’s Scheduling Conference, the Court granted Defendants’ Motion and issued an Order
24

25
     [Dkt.360] directing that third-party practice, inter alia, be a matter addressed in the Scheduling

26   Conference. The Defendants did not allow their right to file third party claims expire as claimed
27
     by Plaintiff.
28




                                                     3
          Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 4 of 13



              Plaintiff in this litigation originally sued thirty-three (33) Defendants and then unilaterally
1

2    dismissed without prejudice thirty (30) of those Defendants. The three remaining Defendants do
3
     not yet understand the reasons for these dismissals when the allegations made against the original
4
     thirty-three 933) are the same allegations made against the remaining three (3) Defendants. Third-
5

6
     Party practice will likely be necessary to fully address the mertis of Plaintiff’s claims.

7             When and if Defendants file third party claims, discovery on those claims must proceed
8
     since third party defendants under Rule 14(a)(2)(c) may assert any defense to Plaintiff’s claims
9
     that Defendant/Third-Party Plaintiff could assert under Rule 14(a)(2)(d) any claim against
10

11   Plaintiff arising out of the transaction or occurance that is the subject matter of Plaintiff’s claim.

12   Therefore, discovery on third party claims cannot be deferred since Third-Party Defendants have
13
     the right and need to develop discovery they deem appropriate related to their defenses to
14
     Plaintiff’s claims and their direct claims against Plaintiff related to the subject matter of Plaintiff’s
15

16   claim.
17            G&K’s Position – Defendants may by motion seek the Court’s permission to file third
18
     party complaints in accordance with Rule 14(a)(2). Third party defendants shall respond within
19
     twenty (20) days of being served with the third party complaint. Discovery on the third party
20

21   complaints shall be deferred until after judgment is entered on G&K’s claims against Defendants.
22
              G&K’s Comments – Defendants elected to allow expiration of the Rule 14(a)(1) fourteen
23
     day period for filing third party claims as a matter of right. After expiration of that fourteen day
24

25
     period, Rule 14(a)(2) allows Defendants to move the Court for permission to file a third party

26   complaint. G&K cautions that filing of third party complaints has the potential to disrupt and
27
     delay implementation of the Court’s Case Management Order. Should any such request be
28
     permitted, discovery of any third party complaint should be deferred until after judgment is


                                                         4
          Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 5 of 13



     entered on G&K’s claims against Defendants, as agreed upon by G&K and Defendants for cross-
1

2    claim discovery.
3
     F.     Other Related Cases
4
            Defendants were involved in a related litigation, RID v. SRP et al., No. 2:10-CV-00290-
5

6
     PHX-DAE (BGM) (“RID Litigation”) in which some of the discovery generated in that litigation

7    may be relevant to issues raised in this litigation.
8
     G.     Initial Disclosure Statements – Parties agree that Initial Disclosure Statements will be
9
     filed simultaneously on or before thirty (30) days after the Case Management Order is issued. For
10

11   the Initial Disclosure Statements and subsequent discovery disclosures, the parties will file a

12   Notice of Service of discovery papers with the Clerk of Court, rather than copies of actual
13
     disclosures.
14
     H.     Cross-Claims:
15

16          Defendants’ Position - Cross-claims will be deemed filed and denied with discovery
17   deferred until after the Plaintiff’s case is completed.
18
            Defendants’ Comments – In the RID litigation in CMO #1 issued on September 26, 2013,
19
     this Court ruled “Cross-claims for contribution shall be deemed filed and denied.” This Court
20

21   recognized in the RID Litigation, and Defendants request it do the same in this litigation, that
22
     cross-claims among Defendants may be wholly unnecessary if Plaintiff does not obtain judgment
23
     in its claims against the Defendants. Thus it is more than sufficient that cross-claims should be
24

25
     deemed filed and denied as this Court did in the RID Litigation.

26          G&K’s Position – Defendants may file cross-claims as permitted by FRCP 13(g) on or
27
     before thirty (30) days after the Case Management Order is issued. Answers to cross-claims shall
28




                                                       5
          Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 6 of 13



     be filed within twenty (20) days thereafter. Discovery on cross-claims will be deferred until after
1

2    judgment is entered on G&K’s claims against Defendants.
3
            G&K’s Comments – The Federal Rules of Procedure make no provision for filing a
4
     “Notice of Claims,” nor a process for cross-claims being “deemed denied,” as proposed by
5

6
     Defendants. G&K has no objection to Defendants filing and answering cross-claims to the extent

7    permitted by the Rules. Defendants have offered no explanation for deviating from well-
8
     established Rule 13 precedent, nor explained why it is necessary or preferable to complicate and
9
     potentially disrupt this action by inventing new pleadings or filings. One can only imagine the
10

11   (totally unnecessary) havoc that could result from argument on which of the unspecified,

12   imaginary claims in the “Notice of Claims” have been “deemed” denied and for what purposes.
13
     Presumably, Defendants are trying to avoid having to actually file cross-claims against their
14
     fellow Defendants alleging CERCLA violations. G&K’s position is that Defendants may elect
15

16   not to file cross-claims or file cross-claims as permitted by the Rules. There is no reason or
17   authority for inventing new procedures for filing a “Notice of Claims” or pretending claims have
18
     been legally denied (or admitted) when they have not. G&K agrees with Defendants that
19
     discovery on any properly filed cross-claims should abide resolution of G&K’s action.
20

21   I.     Fact Witness Discovery – Fact discovery will commence immediately upon the issuance
22
     of the Case Management Order for a period of six (6) months. Extensions for additional time for
23
     fact discovery may be granted upon a good faith showing of reasonable necessity.
24

25
     J.     Disclosure and Discovery of Expert Testimony – Expert disclosure shall not begin until

26   after the completion of fact discovery. The parties shall meet and confer sixty (60) days prior
27
     to the close of fact discovery to discuss expert discovery scheduling and sequencing. The
28
     Parties shall file a joint report thereon thirty (30) days prior to the close of fact discovery.


                                                        6
          Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 7 of 13



     K.       General Discovery:
1

2             1. Interrogatories. Plaintiff may propound sixty (60) single-part question interrogatories
3
     to each Defendant. Defendants may propound on Plaintiff a single set of twenty (20) single-part
4
     question common interrogatories. Additionally, each individual Defendant may propound on
5

6
     Plaintiff up to forty (40) single-part question interrogatories. These presumptive limits may be

7    adjusted by agreement of the affected parties or by leave of Court.
8
              2. Requests for Production. Plaintiff may propound up to twenty-five
9
     (25) requests for production to each Defendant. Defendants may propound on Plaintiff a
10

11   single set of fifteen (15) requests for production. Additionally, each individual Defendant

12   may propound on Plaintiff up to ten (10) individual requests for production. These
13
     presumptive limits may be adjusted by agreement of the affected parties or by leave of
14
     Court.
15

16            3. Depositions. The Rule 30(a)(2)(A), Federal Rules of Civil Procedure, presumptive
17   limit of ten (10) depositions shall not apply. The Parties agree to presumptive duration limits of
18
     one day of seven (7) hours for fact witnesses and two (2) days for Rule 30(b)(6) and expert
19
     depositions, and that more time for any specific deposition will be permitted upon a good faith
20

21   showing of reasonable necessity.
22
              4. Requests for Admission. There shall be no presumptive limitation on requests for
23
     admission pursuant to Rule 36, Federal Rules of Civil Procedure. Any Party may, however,
24

25
     move to limit such as excessive under Rule 26(b)(1).

26            5. Discovery Completed by Deadline – The Case Management Order contemplates that
27
     each party will conduct discovery in such a manner as to complete, within the deadline, any and
28




                                                       7
          Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 8 of 13



     all discovery. Additionally, the Parties have an existing obligation to avoid duplicative and
1

2    unnecessary discovery.
3
     L.     Admission of Discovery from the RID Litigation
4
            1. Depositions and Deposition Exhibits - Parties agree that all depositions and
5

6
     deposition exhibits in the RID v. SRP litigation are deemed as having been produced in this

7    litigation and may be used by any party as permitted by applicable law.
8
            Plaintiff’s Additonal Proposal:
9
            Defendants will provide to G&K a list of depositions taken in RID v. SRP so that G&K
10

11   may request from Defendants any deposition transcripts and deposition exhibits not in G&K’s

12   possession.
13
            Defendants’ Additional Proposal: G&K shall obtain from RID all depositions and
14
     exhibits in the RID Litigation not in G&K’s possession.
15

16          Platiniiff’s Proposal:
17          2. Discovery in RID v. SRP Litigation – Within thirty (30) days after the Case
18
     Management Order, Defendants shall provide G&K with paper or electronic copies of all
19
     discovery requests and responses propounded by RID or Defendants in the RID v. SRP
20

21   litigation. Defendants will also provide G&K discs with all documents produced by all parties
22
     in the RID v. SRP litigation.
23
            Defendants Response to Plaintiff’s Propsoal:
24

25
            Plaintiff’s request is overly burdensome and unnecessary and should be denied. RID is

26   G&K’s client who has access and control over all the discovery in the RID Litigation.
27
     Defendants should not be obligated to provide discovery in another case in which G&K’s client
28
     was the plaintiff and can more easily provide this discovery to G&K.


                                                     8
          Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 9 of 13



            3. Other Discovery Exchanged between the Parties and Generated or Responded to
1

2    by RID – Parties agree that parties may provide Notice to other Parties of specific discovery
3
     exchanged between the Parties in the RID litigation or generated or responded to by RID which
4
     the noticing Party designates as being relevant to this litigation and wants it deemed produced in
5

6
     this litigation. Such Notice shall include copies of the specific discovery in question. If it so

7    chooses, a Party has ten (10) business days to object. If no objection is made, the discovery will
8
     be deemed produced in this litigation and may be used by any Party as permitted by applicable
9
     law. If objection is made, the Parties will meet and confer to resolve the dispute. If no
10

11   resolution is reached, the Parties will treat the matter as a discovery dispute and proceed

12   accordingly to bring the matter before the court for resolution.
13
     M.     Protective Orders – Any Party seeking a protective order shall draft a proposed
14
     stipulated protective order for review by the other Parties. If an agreement among the Parties
15

16   cannot be reached, the proposing Party shall file a motion seeking entry of the protective order,
17   and the other Parties will have fifteen (15) days to object to the same.
18
     N.     Electronic Production. In order to deal with electronic production, any Party may draft
19
     a proposed stipulated order regarding the format of electronic production of hard copy
20

21   documents, and duty (or absence thereof) to preserve electronically stored information that is not
22
     reasonably accessible (voice messages, instant messages, texts, and so forth) for other Parties’
23
     review. If an agreement among the Parties cannot be reached, any Party may file a motion
24

25
     seeking entry of the proposed electronic discovery order, and Parties will have an opportunity to

26   object to the same.
27
     O.     Attendance of Non-Parties at Deposition - Notwithstanding any provisions of the
28
     FRCP or any other provisions of this Order, non-Parties, other than persons designated as a


                                                      9
          Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 10 of 13



     Party representative(s) or a Party’s consultant or expert shall not be allowed to attend,
1

2    physically, electronically or otherwise, the deposition of any other witness in this case without
3
     an order of the Court to the contrary.
4
     P.     Duty of Parties to Supplement Discovery - Counsel are reminded of their duty under
5

6
     Rule 26(e) to supplement all Rule 26(a) disclosures and responses to discovery requests.

7    Q.     Obligation of Parties to Resolve Discovery Disputes - Pursuant to LRCiv. 7.2(j),
8
     parties must personally consult and make a sincere effort to resolve a discovery dispute before
9
     seeking the Court's assistance. If the parties are unable to resolve a discovery dispute, the parties
10

11   shall notify the Court by telephone at (520) 205-4520, and the Court will schedule a telephonic

12   conference. Written briefs shall be filed only at the direction of the Court.
13
     R.     Dispositive Motions - may be filed at any time, subject to the right of the
14
     non-movant to invoke Rule 56(d).
15

16          1. Requests for oral argument on a motion shall be made at the time the motion or
17   response is filed, pursuant to LRCiv. 7.2(f).
18
            2. Any pleading which is submitted with more than one exhibit must be accompanied by
19
     a Table of Contents. The exhibits must be indexed with tabs that correspond to the Table of
20

21   Contents.
22
            3. Parties may not file cross motions for summary judgment included in a response.
23
     Parties must file a separate motion for summary judgment.
24

25
            4. Defendants shall make reasonable efforts to respond jointly on common issues and to

26   avoid repetition or duplication in their motion papers.
27
     S.     Joint Settlement Status Report - Counsel shall file a brief Joint Settlement Status
28
     Report (containing no specific settlement terms or offers) on or before June 15, 2019, and every


                                                      10
          Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 11 of 13



     ninety (90) days thereafter. Should this action be resolved through settlement, the parties shall
1

2    advise the Court within ten (10) days of settlement. Should the parties wish to participate in a
3
     Settlement Conference through the Court, they are directed to contact the Court at (520) 205-
4
     4520. The parties are advised that the referral to a specific magistrate judge may be arranged if
5

6
     so stipulated by the parties. Alternatively, a referral will be made randomly.

7    T.     Joint Proposed Pretrial Order - The deadline for filing a Joint Proposed Pretrial Order
8
     shall be determined upon finalization of the second phase, expert discovery deadlines.
9
     Generally, this will be within thirty (30) days after resolution of the dispositive motions filed
10

11   after the end of discovery. The content of the proposed pretrial order shall include, but not be

12   limited to, that prescribed in the Form of Pretrial Order attached hereto. A status
13
     conference regarding the trial date will be set after the Joint Proposed Pretrial Order is
14
     received.
15

16   U.     Jury Trial Request
17          This litigation will be tried to this Court.
18
     V.     Estimated Length of Trial
19
            The parties estimate ten (10) days trial days.
20

21          RESPECTFULLY SUBMITTED this 28th day of May, 2019.
22
                                          WILLIAM G. MONTGOMERY
23                                        MARICOPA COUNTY ATTORNEY’S OFFICE

24                                        BY: /s/Ann Thompson Uglietta
25
                                             Ann Thompson Uglietta
                                             Maxine S. Mak
26                                           Attorneys for Defendant Maricopa County
27

28




                                                       11
     Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 12 of 13



                              PEARSON LAW GROUP LLC
1

2                             BY: /s/William W. Pearson
                                   William W. Pearson
3
                                   Attorney for Defendant Maricopa County
4
                              GORDON REES SCULLY MANSUKHANI LLP
5

6
                              BY: /s/ John L.Condrey_________________________
                                   John L. Condrey
7                                  Andy S. Jacob
                                   Kira N. Barrett
8
                                   Attorneys for Defendant Prudential Supply
9
                              PERKINS COIE LLP
10

11                            BY: /s/ Chris D.Thomas__________________________
                                   Chris D. Thomas
12                                 Andrea Driggs
13
                                   Attorneys for Defendant City of Phoenix

14                            GALLAGHER & KENNEDY
15
                              BY: s/s Michael K. Kennedy______________________
16                                Michael K. Kennedy
                                  Mark Dangerfield
17                                Attorneys for Plaintiff Gallagher & Kennedy P.A.
18

19

20

21

22

23

24

25

26

27

28




                                         12
        Case 2:16-cv-04447-DAE-BGM Document 369 Filed 05/28/19 Page 13 of 13



                                      CERTIFICATE OF SERVICE
1

2           I hereby certify that on May 28, 2019 I caused the foregoing document to be electronically
     transmitted to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
3
     of Electronic Filing to the following CM/ECF registrants:
4
     Honorable David A. Ezra
5    United States District Court
6
     John H. Wood, Jr. United States Courthouse
     655 East Cesar E. Chavez Boulevard, 3rd Floor
7    San Antonio, TX 78206
8
     Honorable Bruce G. Macdonald
9    United States District Court
     Evo A. DeConcini U.S. Courthouse
10
     405 W. Congress St., Suite 3180
11   Tucson, AZ 85701-5054

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    13
